This is an application on the part of Roy Kirk for a writ of habeas corpus to be discharged from the custody of the warden of the penitentiary at Granite, Okla., in which institution he was, at the time of the application for the writ, confined pursuant to a commitment issued out of the district court of Jackson county, upon a judgment and sentence of conviction for the crime of burglary.
Since this application has been pending, the attention of this court has been called to the fact that the said Roy Kirk has applied for, and been granted, a parole from said conviction, and has accepted the same, and is not now in custody of the warden of said penitentiary under said commitment.
The purpose of the application for the writ being to secure the release of the petitioner from confinement in the state penitentiary under what was alleged to have been a void judgment against him, and it appearing that said petitioner is not now in custody under said alleged void judgment, the purpose of the application for the writ is ended, and the legal questions involved are moot.
For the reasons stated, the petition is dismissed. *Page 723